[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] INTERLOCUTORY JUDGMENT
The court finds that defendant Glenn Gorelick Trustee owes to plaintiff CT Page 3698 Candlelight Terrace Association, Inc. $22,639.10. This debt consists of the following:
    Common charges                $8,057.00 Interest on common charges    $3,264.60 Late fees                     $1,400.00 Fine re: Lease violation      $1,100.00 Fine re: Damage assessment    $  950.00 Attorney's Fees               $7,867.50
Accordingly, interlocutory judgment may enter in favor of the plaintiff Candlelight Terrace Association, Inc. against defendant Glenn Gorelick, Trustee for $22,639.10.
THIM, J.